United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Brooklyn, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Harkins, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-1884
Issued: February 22, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 24, 2012 appellant, through her attorney, filed a timely appeal from June 6
and 27, 2012 merit decisions of the Office of Workers’ Compensation Programs (OWCP) which
denied disability compensation for the period August 6 through December 3, 2010. Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant was disabled from August 6 through December 3, 2010
causally related to her accepted August 6, 2010 employment injury.
FACTUAL HISTORY
On October 14, 2010 appellant, then a 59-year-old mail clerk, filed a traumatic injury
claim alleging that on August 6, 2010 she experienced shoulder pain when she distributed first
1

5 U.S.C. § 8101 et seq.

class mail at work. She stopped work.2 OWCP accepted appellant’s claim for right shoulder
impingement.
On April 18, 2012 appellant submitted a claim for disability compensation for the period
September 21 to December 3, 2010. On May 9, 2012 she submitted a request for disability
compensation for the period August 6 to September 20, 2010.
By letters dated May 2 and 22, 2012, OWCP advised appellant that the evidence
submitted was insufficient to establish her compensation claims. It requested additional
evidence to establish that she was disabled from work during the claimed periods as a result of
her August 6, 2010 employment injury.
In handwritten August 11, September 22 and October, 2010 notes, Dr. Eric L. Freeman
diagnosed right shoulder impingement pain. He indicated that appellant was totally disabled
from work. In the August 11, 2010 note, Dr. Freeman advised that she may not return to work
for three weeks.
OWCP also received August 11, September 1 and 22 and October 20, 2010 reports from
Dr. Freeman, who conducted orthopedic follow-up evaluations and noted a date of injury of
April 4, 2009. In the August 11, 2010 report, Dr. Freeman stated that appellant was not working
after a flare-up from work. Upon examination, he observed focal discomfort over the right
shoulder and greater tuberosity discomfort. Dr. Freeman also noted positive impingement signs.
The reports listed “no clinical change” in appellant’s physical examination. Neer and Hawkins
testing were positive. Range of motion revealed abduction and forward flexion to 160 degrees,
internal rotation to L2 and external rotation to 35 degrees. On September 1, 2010 Dr. Freeman
stated that he would keep appellant out of work until he determined whether surgery was needed.
Appellant remained off work.
In a December 1, 2010 report, Dr. Freeman again noted a date of injury of April 4, 2009.
Upon examination, he reported no change in appellant’s range of motion and observed that she
was neurologically intact. Dr. Freeman stated that she was capable of working with no lifting
more than 10 pounds.
In a November 17, 2011 report, Dr. Freeman noted a follow-up orthopedic evaluation and
stated the date of injury as April 4, 2009. The examination revealed right shoulder abduction and
forward flexion to 165 degrees, internal rotation to L2 and external rotation to 35 degrees.
Dr. Freeman related that appellant’s cervical spine was bothering her and noted positive Spurling
maneuver. He explained that her cervical condition was a consequential injury related to the
shoulder. Appellant was eligible for strict light duty only.
In a March 8, 2012 report, Dr. Freeman noted a date of injury of April 4, 2009. He stated
that appellant’s right shoulder and cervical region were unchanged, but he observed some mild

2

The Board notes that appellant originally filed a recurrence claim, but OWCP treated the claim as a traumatic
injury claim since appellant was describing a new injury that occurred during one day or work shift. The Board
further notes that OWCP previously accepted a claim for an April 4, 2009 employment incident.

2

bicipital tendinitis. Neer and Hawkins testing’s and Spurling maneuver were positive.
Dr. Freeman stated that light duty was not available and that appellant was still not working.
Dr. Freeman completed an April 2, 2012 work limitation, restricting appellant to no
lifting over 10 pounds and no repetitive work. He authorized her to return to a desk job only
with breaks every 30 minutes.
On April 19, 2012 Dr. Freeman obtained a history that on August 6, 2010 appellant
delivered mail and was unable to move her right shoulder the next day. He listed appellant’s
complaints of cervical pain and numbness and tingling in her hands. Upon examination,
Dr. Freeman observed positive impingement signs and Neer and Hawkins testing’s in her right
shoulder. Abduction and forward flexion was to 170 degrees and external rotation to 35 degrees.
Dr. Freeman reported that radiographs of the shoulder did not demonstrate any acute bony
abnormality. Examination of the cervical spine revealed positive Spurling maneuver.
Dr. Freeman recommended surgery for appellant’s right shoulder and physical therapy.
Regarding her cervical condition, he opined that it was a consequential injury that was
compensatory to the right shoulder condition and recommended it be accepted as part of this
case. Dr. Freeman restricted appellant to no repetitive lifting or lifting more than 5 pounds and
no carrying, pushing or pulling until further notice.
On May 24, 2012 Dr. Freeman diagnosed right shoulder impingement and stated that
appellant was treated that day. He authorized her to return to light duty. Dr. Freeman restricted
appellant to no lifting over 10 pounds with breaks every 30 minutes.
By decision dated June 6, 2012, OWCP denied appellant’s claim for wage-loss
compensation from September 21 to December 3, 2010. It noted that the medical evidence did
not establish that she was disabled from work as her physician indicated that she was capable of
performing light duty.
In a letter dated June 25, 2012, appellant’s counsel requested that a decision be issued by
OWCP concerning the period August 5, 2010 to September 20, 2012.3 Appellant resubmitted
various medical reports from Dr. Freeman.
By decision dated June 26, 2012, OWCP denied appellant’s claim for disability
compensation for the period August 5 to September 20, 2010.
LEGAL PRECEDENT
An employee seeking benefits under FECA bears the burden of proof to establish the
essential elements of his or her claim by the weight of the evidence.4 The term disability as used
in FECA means the incapacity because of an employment injury to earn the wages that the
3

The Board notes that appellant’s counsel indicated that she requested disability compensation for the period
August 5, 2010 to September 20, 2012. The records show compensation claims for August 6 to September 20, 2010
and September 21 to December 3, 2010.
4

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 58 (1968).

3

employee was receiving at the time of injury.5 Monetary compensation benefits are payable to
an employee who has sustained wage loss due to disability for employment resulting from the
employment injury.6 Whether a particular injury causes an employee to become disabled for
work and the duration of that disability are medical issues that must be proved by a
preponderance of reliable, probative and substantial medical opinion evidence. For each period
of disability claimed, the employee must establish that he or she was disabled for work as a result
of the accepted employment injury.7 The medical evidence must include findings on
examination and the physician’s opinion, supported by medical rationale, showing how the
injury caused the employee disability for his or her particular work.8 The Board will not require
OWCP to pay compensation for disability in the absence of medical evidence directly addressing
the specific dates of disability for which compensation is claimed. To do so would essentially
allow an employee to self-certify his or her disability and entitlement to compensation.9
ANALYSIS
OWCP accepted that on August 6, 2010 appellant sustained a right shoulder impingement
in the performance of duty. The record also reveals that she had a previously accepted claim for
an April 4, 2009 injury. Appellant stopped work on August 6, 2010. She submitted claims for
disability compensation for the period August 6 to December 3, 2010. Appellant bears the
burden of proof to establish that her disability from work during that period was causally related
to her accepted employment injury.10 The Board finds that she has failed to meet her burden of
proof to establish that she was disabled from work from August 6 to December 3, 2010 as a
result of her August 6, 2010 employment injury.
Appellant submitted numerous reports from Dr. Freeman.
In August 11,
September 1 and 22 and October 20, 2010 reports, Dr. Freeman noted a date of injury of April 4,
2009 and stated that he was conducting follow-up orthopedic evaluations. The examination
revealed positive impingement signs and Neer and Hawkins testing. Range of motion revealed
abduction and forward flexion to 160 degrees, internal rotation to L2 and external rotation to 35
degrees. In a September 1, 2010 report, Dr. Freeman stated that appellant remain out of work
until he determined whether surgery was needed. In subsequent reports, he noted that she
remained disabled. Although Dr. Freeman concluded that appellant was disabled from work, the
Board finds that he did not adequately explain how her disability for work was causally related to
the August 6, 2010 employment injury. The Board notes that he listed the date of injury as
April 4, 2009 and not August 6, 2010. The Board has held that medical reports must be based on
a complete and accurate factual and medical background and medical opinions based on an
5

Paul E. Thams, 56 ECAB 503 (2005).

6

Laurie S. Swanson, 53 ECAB 517, 520 (2002); see also Debra A. Kirk-Littleton, 41 ECAB 703 (1990).

7

Amelia S. Jefferson, 57 ECAB 183 (2005); William A. Archer, 55 ECAB 674 (2004).

8

Dean E. Pierce, 40 ECAB 1249 (1989).

9

Amelia S. Jefferson, supra note 7.

10

Supra note 7.

4

incomplete or inaccurate history are of limited probative value.11 Dr. Freeman did not mention
the August 6, 2010 employment incident or describe any details regarding her injury. The only
mention of an August 6, 2010 injury was two years later in his April 19, 2012 report.
Dr. Freeman failed to explain how appellant’s disability from work was causally related to her
August 6, 2010 employment injury. The issue of whether a claimant’s disability is related to an
accepted condition is a medical question which must be established by a physician who, on the
basis of a complete and accurate factual and medical history, concludes that the disability is
causally related his or her employment injury and supports that conclusion with sound medical
reasoning.12 As these reports fail to meet that standard, they are insufficient to establish
appellant’s claim.
In August 11, September 22 and October 22, 2010 disability notes, Dr. Freeman
diagnosed right shoulder impingement pain and indicated that appellant was totally disabled
from work. Although he found that appellant was disabled from work, he did not attribute her
disability to the August 6, 2010 employment injury. Medical evidence that does not offer any
opinion regarding the cause of an employee’s condition is of diminished probative value on the
issue of causal relationship.13 In the August 11, 2010 report, Dr. Freeman noted that appellant
could not return to work for three weeks. He still, however, did not relate her inability to work to
the accepted injury. Thus, these reports are insufficient to establish that appellant was disabled
from work as a result of her August 6, 2010 injury.
In a December 1, 2010 report, Dr. Freeman noted a date of injury of April 4, 2009 and
reported no change in appellant’s range of motion. He observed that she was neurologically
intact and stated that she was capable of working with no lifting more than 10 pounds. The
Board finds that this report does not support that appellant was disabled from work through
December 3, 2010. Dr. Freeman opined that she was capable of working with restrictions prior
to December 3, 2010. Similarly, the Board finds that the subsequent reports of his dated
November 17, 2011, March 8, April 19 and May 24, 2012 are insufficient to establish appellant’s
claimed disability as he authorized light-duty work. None of the reports provide any rationalized
medical explanation as to why she was disabled and incapable of performing her employment
duties from August 6 to December 3, 2010 as a result of the August 6, 2010 employment injury.
On appeal, appellant’s counsel contends that the medical evidence is sufficient to
establish appellant’s entitlement to compensation for wage-loss disability. He stated that
Dr. Freeman’s reports demonstrate that she was unable to perform the duties of the limited-duty
position she was working at the time of the August 6, 2010 employment incident. Dr. Freeman’s
reports fail to establish that appellant was disabled from her employment from August 6 to
December 3, 2010 as a result of the August 6, 2010 employment injury. Appellant has not
submitted any rationalized medical evidence establishing that her disability from August 6 to
December 3, 2010 was causally related to the August 6, 2010 employment injury.
11

J.R., Docket No. 12-1099 (issued November 7, 2012); Douglas M. McQuaid, 52 ECAB 382 (2001).

12

V.L., Docket No. 12-1444 (issued November 27, 2012); see also R.D., Docket No. 11-1551 (issued
August 8, 2012).
13

R.E., Docket No. 10-679 (issued November 16, 2010); K.W., 59 ECAB 271 (2007).

5

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she was
disabled from August 6 through December 3, 2010 as a result of her August 6, 2010 employment
injury.
ORDER
IT IS HEREBY ORDERED THAT the June 27 and 6, 2012 decisions of the Office of
Workers’ Compensation Programs are affirmed.
Issued: February 22, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

